


Exhibit 10.21


Written Description of
Compensatory Arrangement




In December 2013, the Compensation Committee of the Board of Directors of
AutoNation, Inc. (the “Company”) approved a new compensatory arrangement (the
“Bonus Program”) and selected certain employees of the Company as participants
under such arrangement for 2014, including our Senior Vice President, Customer
Care, who was a named executive officer in the Company’s 2013 proxy statement.
Participants under the Bonus Program will earn incremental salary and may,
subject to the attainment of specified performance metrics relating to specified
franchises, earn bonuses. One or more named executive officers of the Company
may participate in the Bonus Program in future years. The Bonus Program may be
discontinued at any time for any reason.




